DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/16/2021 has been entered.
Applicant’s amendment/response filed 07/16/2021 has been entered and made of record. Claims 1, 8, and 15 were amended. Claim 3, 10, and 17 were cancelled. Claims 1-2, 5, 7-9, 12, 14-16, and 19 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weller et al. (US 2012/0327117) in view of Woods et al. (US 2018/0239144), Mullins (US 2015/0188984), Loffler et al. (US 2019/0272027), and Sevostianov (US 2017/0366805).
Regarding claim 1, Weller teaches/suggests: A computer-implemented method comprising: 
acquiring image data from an 
analyzing the image data to identify the at least one marker, the at least one marker being associated with a physical location in a real-world environment (Weller [0061]: “The DEM decoder utility 435 works with a marker analyzer software module(s) 430 to decode one or more DEM 100 in the input image 305 and also to read the geographic coordinates 100C from the metadata of the DEM 100.”); 
determining information represented via the at least one marker, the information represented via the at least one marker including at least one of metadata (Weller [0061]: “The DEM decoder utility 435 works with a marker analyzer software module(s) 430 to decode one or more DEM 100 in the input image 305 and also to read the geographic coordinates 100C from the metadata of the DEM 100.”); 
generating content based on the at least one of the metadata (Weller [0061]-[0062]: “The geographic coordinates 100C are output to the AR system 510 that transforms the digital model geometry 602 to produce the final geometry 675 … The final digital model geometry 675 is combined with the input image 305 from the video camera 405 by the AR image generator 440 to produce a final output image 710;” [0056]: “Then, at 665, the method 600 includes translating the digital model geometry 602 by the amount of the geographic location coordinates (metadata 100C of DEM 100) minus the digital model geographic coordinates 640 … the modified geometry for the digital model 502 is output for use in creating a final image (e.g., an AR experience/display via a viewing or user device).”); and 
presenting, via a display, the content overlaying a displayed representation of the real-world environment, the content being presented at one or more locations in the displayed representation of the real-world environment relative to the physical location associated with the at least one marker (Weller [0062]-[0063]: “This image 710 can be displayed to the user via a monitor (e.g., a display screen on their user or viewing device) … the AR experience provided by screenshot 800 is provided utilizing a digital DEM 100 from a tablet 905 to provide geo-location of digital content or 3D model 502 in a physical location where the user 900 has placed the tablet 905 and imaged it with a camera 405 on device 400.”).
Weller does not teach/suggest server data. Nor does Weller teach/suggest:
including acquiring, from a server, first information representing the content, wherein the server and the information representing the content are identified via the server data; 
Woods, however, teaches/suggests server data (Woods [0357]: “For example, the QR code can include (e.g., encode) information indicative of locations (e.g., network locations) at which AR or VR content can be obtained.”). Woods further teaches/suggests:
including acquiring, from a server, first information representing the content, wherein the server and the information representing the content are identified via the server data (Woods [0357]: “The information may further indicate particular identifiers associated with AR or VR content stored at the network locations. A network location can indicate, for example, a server storing AR or VR content that can be obtained and presented via the augmented or mixed reality system.”); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the DEM of Weller to include server data as taught/suggested by Woods in order to access the digital model remotely.

Weller as modified by Woods does not teach/suggest the content as a continuous stream of data transmitted from the server. Mullins, however, teaches/suggests the content as a continuous stream of data transmitted from the server (Mullins [0019]: “For example, the server may render an image of virtual and stream the rendered image back to the viewing device.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the content of Weller as modified by Woods to be obtained as a continuous stream of data as taught/suggested by Mullins in order for streaming.

Weller as modified by Woods and Mullins does not teach/suggest an infrared (IR) camera; and the at least one marker that emits IR light during the second period. Loffler, however, teaches/suggests an infrared (IR) camera; and the at least one marker that emits IR light during the second period (Loffler [0127]: “Optical tracking systems are based on a camera or cameras of infrared or structured light combined with computer vision techniques. The cameras detect markers which can be periodically flashing infrared light emitters.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the camera of Weller to include an IR camera as taught/suggested by Loffler in order to track IR markers.

Weller as modified by Woods, Mullins, and Loffler does not teach/suggest:
an infrared (IR) camera that captures the image data periodically, wherein a first period during which the IR camera captures the image data is configured to match a second period in which at least one marker emits IR light; 
Sevostianov, however, teaches/suggests:
an infrared (IR) camera that captures the image data periodically, wherein a first period during which the IR camera captures the image data is configured to match a second period in which at least one marker emits IR light (Sevostianov [0160]: “Synchronization of markers and tracking cameras provides an increase of pulse power of the marker illumination without exceeding allowable mean power of the marker light source. Consequently, it provides a very short exposure time of the tracking cameras while maintaining a high contrast of the frame picture, thus promoting increase in performance of the tracking means.” [It would have been obvious to try to either configure the IR markers to be in sync with the IR camera or the IR camera to be in sync with the IR markers for increase in performance.]); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the IR camera of Weller as modified by Woods, Mullins, and Loffler to be in sync with IR markers as taught/suggested by Sevostianov in order for increase in performance.

Regarding claim 2, Weller as modified by Woods, Mullins, Loffler, and Sevostianov teaches/suggests: The method of claim 1, wherein the at least one marker includes at least one of a written marking, a drawn marking, or a printed marking (Weller [0042]: “The image provided at 230 of the method of FIG. 2 may take a variety of forms to provide a useful DEM. For example, the image may be a physical image 240, a QR code 250 (such as shown with DEM 100 of FIG. 1), a barcode 260, or some other format providing high contrast 270 (including a digital format).”), and wherein the camera includes a RGB camera (Weller [0039]: “However, it should be noted that the DEM 100 may take many other forms and formats to provide a high-contrast design. For example, the DEM 100 may include or be provided with one or more colors (other than or in addition to black and white).” [The claimed RGB camera is an inherent and/or implicit feature of providing the DEM with colors. In addition, such feature would have been well known to capture color images (Official Notice).]).

Claims 8 and 9 recite limitations similar in scope to those of claims 1 and 2, respectively, and are rejected using the same rationales. Weller as modified by Woods, Mullins, Loffler, and Sevostianov further teaches a processor operably coupled to the camera and the display (Weller Fig. 4: processor 410).

Claims 15 and 16 recite limitations similar in scope to those of claims 1 and 2, respectively, and are rejected using the same rationales. Weller as modified by Woods, Mullins, Loffler, and Sevostianov further teaches a non-transitory computer readable medium embodying a computer program, the computer program comprising computer readable program code (Weller [0048]: “Processor or CPU 410 directs or runs software 460 and manages memory 420.”).

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weller et al. (US 2012/0327117) in view of Woods et al. (US 2018/0239144), Mullins (US 2015/0188984), Loffler et al. (US 2019/0272027), and Sevostianov (US 2017/0366805) as applied to claims 1, 8, and 15 above, and further in view of Urbach et al. (US 2017/0061700).
Regarding claim 5, Weller as modified by Woods, Mullins, Loffler, and Sevostianov does not teach/suggest: The method of claim 1, further comprising: 
analyzing the image data to identify a gesture; and 
modifying, based on the gesture, the content overlaying the displayed representation of the real-world environment.
Urbach, however, teaches/suggests:
analyzing the image data to identify a gesture (Urbach [0045]-[0046]: “Based on the positioning of the user's 102 head or other body part, the camera or sensor can be made to receive as input image data associated with the real-world object 106 present in or proximate the user's 102 hands … For example, if the user 102 displaces or tilts the real-world object such information is obtained by the camera of the wearable device 108 which provides the obtained information to the scene processing module 150.” [The user displacing/tilting the real-world object meets the claimed gesture.]); and 
modifying, based on the gesture, the content overlaying the displayed representation of the real-world environment (Urbach [0046]: “Based on the delta between the current position/orientation of the real-world object 106 and the new position/orientation of the real-world object 106, the scene processing module 150 determines the corresponding change to be applied to the virtual object 104 and/or the virtual scene in which the virtual object 104 is generated in the virtual 3D space.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the camera of Weller to identify user gestures as taught/suggested by Urbach in order to interact with the digital model.

Claims 12 and 19 recite limitations similar in scope to those of claim 5, and are rejected using the same rationales.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weller et al. (US 2012/0327117) in view of Woods et al. (US 2018/0239144), Mullins (US 2015/0188984), Loffler et al. (US 2019/0272027), and Sevostianov (US 2017/0366805) as applied to claims 1 and 8 above, and further in view of Srimohanarajah et al. (US 2018/0325621).
Regarding claim 7, Weller as modified by Woods, Mullins, Loffler, and Sevostianov does not teach/suggest: The method of claim 1, further comprising: 
generating a message for transmission to the at least one marker; and 
transmitting, to the at least one marker, the message.
Srimohanarajah, however, teaches/suggests:
generating a message for transmission to the at least one marker (Srimohanarajah [0044]: “In some implementations, the fiducial markers may be addressable, i.e. the navigation system may be capable of transmitting an instruction addressed to a specific fiducial marker. This may enable two-way communication between the fiducial markers and the navigation system.”); and 
transmitting, to the at least one marker, the message (Srimohanarajah [0044]: “In some implementations, the fiducial markers may be addressable, i.e. the navigation system may be capable of transmitting an instruction addressed to a specific fiducial marker. This may enable two-way communication between the fiducial markers and the navigation system.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the user device of Weller to communicate with the DEM as taught/suggested by Srimohanarajah in order to transmit an instruction to the marker.

Claim 14 recites limitations similar in scope to those of claim 7, and is rejected using the same rationale.
Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding “wherein a first period during which the IR camera captures the image data is configured to match a second period in which at least one marker emits IR light” are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170031360 – synchronizing marker and sensor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611